                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     CAMERON O. WINDOM, et al.,                       Case No. 19-cv-02045-TSH
                                   8                     Plaintiffs,
                                                                                          ORDER DENYING MOTION
                                   9              v.
                                                                                          Re: Dkt. No. 6
                                  10     NICHOLAS F. BRADY, et al.,
                                  11                     Defendants.

                                  12
Northern District of California
 United States District Court




                                  13            On April 30, 2019, the Court granted Plaintiff Cameron O. Windom’s in forma pauperis

                                  14   application and dismissed his complaint with leave to amend. ECF No. 5. In light of that

                                  15   dismissal and because Windom has yet to replead, his “honesty motion” at ECF No. 6 is moot.

                                  16   The motion is therefore DENIED.

                                  17

                                  18            IT IS SO ORDERED.

                                  19

                                  20   Dated:    May 3, 2019
                                  21
                                                                                                  THOMAS S. HIXSON
                                  22                                                              United States Magistrate Judge
                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
